                Case 3:21-cv-00683     Document 1    Filed 05/04/21   Page 1 of 14




JOSHUA M. SASAKI (OSB No. 964182)
josh.sasaki@millernash.com
MAX L. FORER (OSB No. 161162)
max.forer@millernash.com
ERIC R. MILLS (OSB No. 194224
eric.mills@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 SW Fifth Avenue
Portland, OR 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

*Additional Attorneys in Signature Block




                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION

OLIVIA MOULTRIE, by and through her            No.
parent and guardian, K.C. MOULTRIE,

                     Plaintiff,
                                                COMPLAINT
           v.
                                                (Sherman Antitrust Act – Section One)
NATIONAL WOMEN’S SOCCER
LEAGUE, LLC,                                    (15 U.S.C. §§1, 15, 26)

                                                DEMAND FOR JURY TRIAL
                     Defendant.




Page 1 -        COMPLAINT
                Case 3:21-cv-00683         Document 1    Filed 05/04/21     Page 2 of 14




           Plaintiff alleges as follows:

                                 INTRODUCTION AND SUMMARY
           1.     Plaintiff Olivia Moultrie (referred to hereafter as “Plaintiff” or “Ms. Moultrie”),

by her guardian and father K.C. Moultrie, brings this action to challenge her ineligibility to play

in the National Women’s Soccer League (“NWSL” or the “League”).

           2.     Ms. Moultrie is a 15-and-one-half-year-old soccer prodigy and has the skills to

play in the NWSL. The League asserts that she is ineligible and that it has an 18-year-old

minimum age limit (hereinafter the “Age Rule”) and that the Age Rule has been in effect

since 2013, but the League has yet to provide evidence of when or how the Age Rule was

enacted, precisely what it says, or for what purposes it was enacted. Ms. Moultrie and her agent

were not aware of the Age Rule until relatively recently, and on information and belief, neither

were many involved in women’s soccer, including National Team Captain Becky Sauerbrunn.

           3.     The Age Rule violates Section One of the Sherman Act, 15 U.S.C. § 1. Courts

uniformly overturn age limits in sports leagues under the Sherman Act, including in a Ninth

Circuit litigation (with a trial court injunction permitting an athlete to play reinstated by the

Supreme Court), unless they are agreed to by a labor union through a Collective Bargaining

Agreement (“CBA”). Denver Rockets v. All-Pro Mgmt., Inc., 325 F. Supp. 1049 (C.D.

Cal 1971), reinstated by Haywood v. Nat'l Basketball Ass'n, 401 U.S. 1204 (1971). The players

in the NWSL do not have, and have never had, a CBA. In contrast, although Denver Rockets

overturned the NBA’s age rule of that time, the NBA now has a “one and done” rule, impervious

to antitrust litigation, because it was agreed to by the players' union in a CBA. The same legal

principles have been applied and litigated in football and hockey—no age limit is permissible

unless agreed to in a CBA between management and a union.

           4.     The Age Rule also stands out as highly unusual in world soccer, male or female.

Major League Soccer ("MLS"), the comparable men’s league in the U.S., has no age limit, and

has had many players under 18, and the same is true with women’s (and men’s) major


Page 2 -        COMPLAINT
                Case 3:21-cv-00683     Document 1      Filed 05/04/21    Page 3 of 14




professional soccer leagues around the world. Alphonso Davies, who has played in at least 30

games this year for Bayern Munich in Germany, is a recent example of the many men who have

played in MLS before they were 18—he debuted in MLS at the age of 15 in 2016. On

information and belief, as of the date of this Complaint, more than half of MLS teams have one

or more player(s) on their first team roster under the age of 18. The only limitation is a FIFA

rule that requires women under 18 to play in their home countries.

           5.     On information and belief, many other accomplished men and women have

played in overseas first-tier professional leagues before they were 18, including in France,

England, Italy, Spain, Portugal, the Netherlands, Norway, and other countries.

           6.     In other words, Ms. Moultrie would be eligible to play in MLS if she were male,

would be able to play in France if she were French, etc., stretching throughout most of the

international soccer world. Ms. Moultrie is in the wrong country, and the wrong gender, to take

advantage of her soccer precocity. And illegally so.

           7.     Even more bizarre, Ms. Moultrie is also old enough to play for the U.S. Women’s

National Team (e.g., Mallory Pugh, Heather O’Reilly, and others have played for the National

Team at or before age 17), but she cannot play in the League which provides experience for

almost all the players for the National Team. She is being deprived not only of a professional

career, but of the chance to further hone her skills in preparation for a National Team tryout.

           8.     Ms. Moultrie has for some time had an arrangement with the Portland Thorns of

the NWSL to be treated like a team member in all ways other than signing a player contract and

playing in games. She practices with the team, plays in unofficial “scrimmages” and pre-season

games against other professional teams, has her own locker in the Thorns’ locker room, and also

takes part in practices with the Portland Timbers’ Under-17 men’s Academy Team.
           9.     Thus, Ms. Moultrie practices and scrimmages with professionals, but cannot play

in any official games that count. There are no alternative leagues for her to obtain experience in

competitive games. Practice and scrimmages do not take the place of competing when it counts,


Page 3 -        COMPLAINT
                 Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 4 of 14




against the highest level of competition in the U.S., learning to play through the lows of mistakes

and losses and to find a way to succeed and win. Thus, the Age Rule threatens to hinder her

development as a soccer player, and to continue to do so for another two-and-one-half years.

           10.     Ms. Moultrie does not seek an order from this Court awarding her a contract or

roster slot. Rather, she seeks removal of an unlawful barrier to her participation. If no NWSL

team wants Ms. Moultrie, she will not sign a contract or be added to a roster. If she does not

prove ready, she will not play. However, her talent suggests that, but for the Age Rule, Ms.

Moultrie would quickly obtain a player contract in the NWSL as teams would be eager to add

her to their roster.

           11.     The 2021 NWSL season began on April 9 with the 2021 Challenge Cup

tournament, and ends in November. Regular season games begin on May 15. Rather than wait

months or an additional year or more while this litigation is pending, or an additional two-and-

one-half years if the Age Rule is not overturned, Ms. Moultrie seeks preliminary injunctive relief

so that she can play in the League now.

                                                PARTIES
           12.     Plaintiff Ms. Moultrie is a minor child and, accordingly, brings the claim herein

by and through her father and guardian, K.C. Moultrie. Ms. Moultrie and K.C. Moultrie are

individuals residing in Wilsonville, Oregon.

           13.     Defendant NWSL is a limited liability company organized under the laws of

Delaware, with its principal office in Chicago, Illinois.

                       UNNAMED CONSPIRATORS AND FACILITATORS
           14.     Various other persons and entities (including, but not limited to, the ten teams of

the NWSL and the U.S. Soccer Federation (“USSF”)) have actively participated with the League

in the violations alleged in this Complaint, or have facilitated the violations, and may continue to

do so. On information and belief, any age limitation imposed by NWSL is the result of a vote of

the teams and/or can be repealed by a vote of the teams. On information and belief, USSF has a


Page 4 -         COMPLAINT
                 Case 3:21-cv-00683     Document 1        Filed 05/04/21      Page 5 of 14




close relationship with both the League and MLS, pays or subsidizes, either directly or

indirectly, the compensation of certain NWSL players, and could insist that NWSL withdraw its

Age Rule to avoid charges of illegality under the antitrust laws and to avoid gender

discrimination in U.S. Soccer. Plaintiff reserves the right to add any and all such parties as

defendants herein, or to add claims of gender discrimination, as necessary or appropriate.

                                   JURISDICTION AND VENUE
           15.     This action is brought under §§ 4 and 16 of the Clayton Act, as amended (15

U.S.C. §§ 15, 26), alleging violations of § 1 of the Sherman Act, as amended (15 U.S.C. §1).

Additionally, this Court has jurisdiction over the action pursuant to 28 U.S.C. §§ 1331 and 1337.

           16.     Venue in this District is proper under §§ 4 and 12 of the Clayton Act, as amended

(15 U.S.C. §§ 15, 22) and 28 U.S.C. § 1391. Plaintiff resides in and is found in the District of

Oregon in this Division. Defendant has a member team, the Portland Thorns, in this District, and

both the League and the Thorns transact business here regularly. Ms. Moultrie has an

arrangement with the Thorns, described above in detail, under which she practices but does not

play with the team, and expects and understands that the Thorns would sign her to a player

contract if they could. Thus, the illegal restraint and resulting interference with Ms. Moultrie’s

right occurs, at least in substantial part, in the District, and its impact is felt in this District, where

her ineligibility for League play affects her activities with the Thorns.

                                    INTERSTATE COMMERCE
           17.     The business of women’s professional soccer, and the business of NWSL, is a

part of interstate commerce. The League has ten teams in ten states, and each team travels to

each of those states regularly to play games. Many of those games are broadcast around the

United States on TV, radio, and/or the internet pursuant to contracts entered into by the League

and/or its teams.




Page 5 -         COMPLAINT
                 Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 6 of 14




                            OPERATIVE FACTS SUPPORTING CLAIM

                                     Ms. Moultrie’s Soccer History
           18.     Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

           19.     Ms. Moultrie was born in September 2005 and raised in California. She showed

exceptional talent as a soccer player at a very early age.

           20.     Ms. Moultrie was recruited by dozens of universities by the time she was 11. At

that time, she announced she would attend the University of North Carolina, a perennial power in

women’s soccer, making her the youngest recruit in the program’s history.

           21.     At age 13, as her talents developed, Ms. Moultrie changed her plans and decided

to begin preparing for a professional career. In an interview about Ms. Moultrie’s decision to go

pro, the UNC coach who recruited her, Anson Dorrance who has been coaching women’s soccer

for decades and won 22 national championships with UNC, stated: “I knew as soon as she

decided to join that she may never get here.” Coach Dorrance went on to say, “I thought she was

outstanding. I thought her skill set was there, her tactical understanding of the game was there.

And for someone so young that have all these pieces, I had no issue with her deciding to commit

to us knowing fully well that it was possible we were never going to see her.” In that same

article, Heather O’Reilly, a veteran of the U.S. Women’s National Team and player on the

Carolina Courage, said Ms. Moultrie’s decision it was a great step for women’s sports and said

she would be rooting for Moultrie.1

           22.     To prepare for her professional career, Ms. Moultrie did four things:

                   (a)    she advised the University of North Carolina that she had decided not to

play college soccer;



1
 See 13-year-old soccer player drops commitment to UNC—she’s going pro, Mandy Mitchell,
AP News, Mar. 29 2019, available at
https://apnews.com/article/a06ee2daab76df80ded2c8d84675e7c4.

Page 6 -         COMPLAINT
                 Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 7 of 14




                   (b)    she made the arrangement with the Thorns described above, whereby she

would be treated in all ways as a member of the team, except that she did not sign a professional

contract and could not play in official games. She could, however, participate in practice and

play in scrimmages and unofficial games with Thorns’ players and against players from other

NWSL teams;

                   (c)    her family moved to Portland to care for her and to facilitate all of this

activity with the Thorns; and

                   (d)    because of her professional and national team potential, she signed a nine-

year endorsement contract with Nike, making her the youngest team sport player ever to be

signed by Nike.

           23.     At the time of these activities, The New York Times reported that Ms. Moultrie

had “already drawn worldwide attention for her prodigious technical skills,” and recounted her

worldwide visits to “train with some of [Europe’s] biggest clubs: Olympic Lyon and Paris St.

Germain in France and Bayern Munich in Germany.” On information and belief, the European

clubs would have offered her a position on their teams, but FIFA rules prohibit women under 18

from playing outside their home country, based principally on sex trafficking concerns raised by

certain illicit activities with young, female, purported soccer players.

           24.     At the time Ms. Moultrie signed with Nike and moved to Portland, she and her

agent were not aware of the Age Rule or any other minimum age restriction by the NWSL.

           25.     Since her move to Portland, Ms. Moultrie has continued to grow, mature, and

enhance her soccer skills. She, her parents, and her agent believe that she is ready to play in the

League, as do the Thorns. But for the Age Rule, she would already be playing.

                                     The NWSL’s Market Power
           26.     The NWSL is the only women’s professional soccer league in the U.S. It has

market power in the labor market for women professional soccer players in the U.S. Indeed, it is

a monopsony in that market.


Page 7 -         COMPLAINT
                 Case 3:21-cv-00683     Document 1      Filed 05/04/21     Page 8 of 14




                                       The NWSL’s Structure
           27.     The NWSL has ten teams. Certain players that play for the U.S. Women's

National Team or the Canadian Women's National Team are specifically "allocated" to teams

throughout the league ("Allocated Players"). Allocated Players sign different contracts, are paid

differently, and are subject to different sets of roster and salary rules, policies, and/or procedures

from all other NWSL players ("Non-Allocated Players"). Those rules, policies, and procedures,

along with the players' contracts, determine the details of their employment. Although the Non-

Allocated Players have formed a union (the "Players' Association") that has been recognized by

the League, no CBA is or ever has been in place between the League and the Players'

Association.

           28.     On information and belief, negotiations for a CBA between the League and the

Players Association began after Ms. Moultrie advised the League of her antitrust objections to

the Age Rule. Most certainly, no concrete proposal for a CBA had been exchanged until late

March 2021. Most initial CBAs for sports leagues have taken years to negotiate, since each

provision must be negotiated from scratch. There is no reason to believe that a CBA will be

agreed and ratified this season, permitting Ms. Moultrie to play, or barring her from playing, or

more likely not addressing the age issue at all, like the MLS CBA. Indeed, the only formal

proposal made so far does not include an age limitation.

           29.     Each NWSL team has a separate owner. Each team owner is seeking to win

games and make money. On information and belief, some teams are profitable, others are not.

To win games, each team seeks to hire the best players. The teams compete to obtain the best

players, consistent with NWSL rules, in order to win more games, and also in order to draw more

fans, sell more food and club merchandise, sell more advertising, and earn more money. In

particular, while player salaries are paid or subsidized, either directly or indirectly, by the League

or USSF, each team may use its own funds to pay individual players significantly more than

would otherwise be permitted by the League's salary cap or to pay an acquisition/transfer fee for


Page 8 -         COMPLAINT
                 Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 9 of 14




a particular player the team wishes to acquire but who is currently under contract outside of

NWSL. Thus, the teams are independent businesses and competitors in many ways, including in

the labor market for players, and resemble in many ways teams in other sports leagues in the

U.S., such as Major League Baseball, the National Basketball Association, and the National

Football League.

           30.     Although the teams, like those in all professional sports leagues, may share some

expenses and some revenues, they are competitors on the field, and for fans, revenues, and

players. On information and belief, they hire and pay their own staff; train their own players;

enter into their own contracts with vendors, sponsors, and advertisers; and market and sell

merchandise and tickets.

                              Ms. Moultrie’s Repeated Requests to Play
           31.     Plaintiff, through her agent Spencer Wadsworth, has contacted the League several

times beginning in or about 2019 to inquire about or request that Ms. Moultrie be allowed to play

in the League. He was rebuffed on each occasion, with NWSL confirming its unwillingness to

permit Ms. Moultrie to join the League.

           32.     In response to recent suggestions by Plaintiff, through her counsel, that

Ms. Moultrie be allowed to play and that the League's enforcement of the Age Rule violates the

Sherman Act, the League has again rebuffed those requests, repeatedly claiming that it is a

"single entity" that cannot conspire with itself for antitrust purposes. However, the League has

declined to provide any information or documents regarding its economic structure, despite

Plaintiff's requests, nor any explanation of the reasons for or justifications of its Age Rule.

                                 Monetary Injury; Irreparable Injury
           33.     As a direct and proximate result of NWSL’s actions alleged herein, Plaintiff has

suffered and will suffer injury to her “business or property” as that term is understood under the

Sherman Act, and that injury will grow so long as the League prevents her from playing in the

League. If not for the League's policies and practices, Ms. Moultrie would have been eligible to


Page 9 -         COMPLAINT
             Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 10 of 14




and would have already signed a professional contract to play for one of NWSL's teams, and

could have signed a contract to do so last season.

       34.      In addition to monetary damages, Plaintiff’s career is being irreparably harmed by

the Age Rule. Plaintiff is only allowed to practice with the Thorns, not play in official games,

hindering her growth as a player, making her less valuable to a League member team when she

starts playing, reducing the value of potential marketing opportunities, and finally, delaying her

likelihood of being invited to seek a place on the U.S. Women’s National Team, and making the

team, or the U.S. Olympic team.

       35.      Keeping Ms. Moultrie out of the League will continually slow her development,

delay her improvement, and more generally impede her career as a soccer player. Playing

against top professional competition, when the opponents play their hardest and when her

success or failures have real world consequences, is an opportunity for Ms. Moultrie to learn that

cannot be replicated by practices, exhibition games, drills, or otherwise. There is no substitute

for real competition at the highest level of the sport. Indeed, she may regress from lack of

professional game competition for months or years.

       36.      A soccer player’s career is finite, and time lost may never be regained. If

Ms. Moultrie spends months or years barred from the League, there is no way to recover that

time, experience, and exposure, and no way to compensate in money damages the hindering and

delaying of her game-ready status and skills.
       37.      This slowing of Ms. Moultrie's maturation will have a ripple effect that may

diminish her performance and her earnings in each of several upcoming years.

       38.      Monetary damages cannot adequately compensate Plaintiff for the irreparable

harm she has and will suffer, which necessitates preliminary and permanent injunctive relief.

The missed opportunity to play for the National Team or in the Olympics cannot be compensated

with money.




Page 10 - COMPLAINT
             Case 3:21-cv-00683       Document 1       Filed 05/04/21     Page 11 of 14




                                      CLAIM FOR RELIEF

                             (Sherman Antitrust Act – Section One)
       39.      Plaintiff incorporates by reference each of the foregoing paragraphs as if fully set

forth herein.

       40.      The ten teams in the NWSL have agreed among themselves, and with the League,

not to contract with soccer players under the age of 18, without regard to their talents or their

ability to compete in the League. That is precisely what the antitrust laws prohibit, absent an

exemption from those laws, such as the labor exemption which would exempt an age limit

agreed to by the players themselves, through the Players' Association, in a formal CBA.

       41.      The Relevant Market for antitrust purposes is the labor market for professional

women soccer players in the United States. The NWSL, together with its member teams and

USSF, is the only acquirer of talent in this market. For the reasons stated above concerning

foreign leagues and FIFA rules, Ms. Moultrie and other American players under 18 have no

reasonable alternative opportunity to play professional soccer.

       42.      This unlawful group boycott has caused harm to Plaintiff’s business or property,

and threatens to cause her further and irreparable harm.

       43.      Group boycotts are per se illegal under Section 1 of the Sherman Act, and a group

boycott precisely like this one has been found per se illegal in a Ninth Circuit proceeding that

reached the U.S. Supreme Court. Denver Rockets, 325 F. Supp. 1049, reinstated by Haywood,

401 U.S. 1204.

       44.      Alternatively, this restraint constitutes a Rule of Reason violation of Section One

of the Sherman Antitrust Act, subject to the “quick look” doctrine, because the League and its

teams, by jointly agreeing to restrict player eligibility to those 18 or over, have contracted,

combined, and conspired to restrain trade in the relevant market. There are no legitimate

business justifications for, or procompetitive benefits attributable to, the Age Rule. Indeed,

although a pro-competitive justification is required by law, the League has, despite several


Page 11 - COMPLAINT
              Case 3:21-cv-00683      Document 1       Filed 05/04/21     Page 12 of 14




opportunities, yet to even purport to identify any legitimate justification at all. To the extent any

alleged pro-competitive (or other) benefits of the Age Rule do exist, they can be achieved

through less restrictive means.

        45.      The fact that such age limits are virtually non-existent in other men's and women's

soccer leagues around the world weighs heavily against there being any justification for the rule.

If male Americans can play in MLS at age 15, and female Europeans can play in their countries

at age 15, there is nothing different about an American young woman, or the NWSL, that

justifies the opposite rule.

        46.      Ms. Moultrie has sustained damages as a result of the Age Rule, which has

prevented her from signing and being compensated pursuant to a professional contract, and has

harmed her professional career.

        47.      Ms. Moultrie is entitled to injunctive relief as provided by 15 U.S.C. § 26 and

declaratory relief as provided by 28 U.S.C. § 2201. She is further entitled to recover treble

damages, prejudgment interest, and her reasonable attorneys' fees, litigation expenses, and costs

as provided by 15 U.S.C. § 15, and post-judgment interest as provided by 28 U.S.C. § 1961.

                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiff requests trial by jury and prays for relief as follows:

        A.       A temporary restraining order, a preliminary, and later a permanent, injunction

prohibiting the League, its members, officers, agents, servants, employees, attorneys, teams, and

all persons in active concert or participation with them from preventing or interfering with, or

from taking any other action, directly or indirectly, to prevent or interfere with Ms. Moultrie

playing professional soccer on the roster of an NWSL team, unless and until such Age Rule is

contained in a fully effective collective bargaining agreement that would apply to her, as

permitted by law;




Page 12 - COMPLAINT
              Case 3:21-cv-00683      Document 1      Filed 05/04/21     Page 13 of 14




         B.      A declaration that the Age Rule violates Section One of the Sherman Act and is

therefore unenforceable, unless and until such Age Rule is contained in a fully effective

collective bargaining agreement that would apply to Ms. Moultrie, as permitted by law;

         C.      An order that the League shall not prevent Ms. Moultrie from signing to a player

contract to play in the NWSL notwithstanding her age;

         D.      Treble damages to be proven at trial, plus pre- and post-judgment interest as

provided by law; and

         E.      Reasonable attorneys’ fees, litigation expenses, and costs, to be determined by the

Court.
          DATED this 4th day of May, 2021.

                                                MILLER NASH GRAHAM & DUNN LLP


                                                s/ Joshua M. Sasaki
                                                Joshua M. Sasaki (OSB No. 964182)
                                                josh.sasaki@millernash.com
                                                Max L. Forer (OSB No. 161162)
                                                max.forer@millernash.com
                                                Eric R. Mills (OSB No. 194224)
                                                eric.mills@millernash.com
                                                Telephone: 503.224.5858
                                                Facsimile: 503.224.0155

                                                – and –




Page 13 - COMPLAINT
        Case 3:21-cv-00683   Document 1   Filed 05/04/21      Page 14 of 14




                                    LAW OFFICES OF LEONARD B. SIMON
                                    Leonard B. Simon (CA Lic. No. 58310)
                                    (pro hac vice forthcoming)
                                    lens@rgrdlaw.com
                                    Telephone: 619.818.0644
                                    Facsimile: 619.231.7423

                                    – and –

                                    GUSTAFSON GLUEK PLLC
                                    Dennis Stewart (CA Lic. No. 99152)
                                    (pro hac vice forthcoming)
                                    dstewart@gustafsongluek.com
                                    Telephone: 619.595.3299
                                    Facsimile: 612.339.6622

                                    Michelle J. Looby (MN Lic. No. 0388166)
                                    (pro hac vice forthcoming)
                                    mlooby@gustafsongluek.com
                                    Mickey L. Stevens (MN Lic. No. 0398549)
                                    (pro hac vice forthcoming)
                                    mstevens@gustafsongluek.com
                                    Telephone: 612.333.8844
                                    Facsimile: 612.339.6622

                                    Attorneys for Plaintiff




Page 14 - COMPLAINT
